Case 2:19-cv-13469-KM-JBC Document 4 Filed 06/21/19 Page 1 of 1 PagelD: 17

e Littler Mendelson, P.C.
One Newark Center
8th Floor

Employment & Labor Law Solutions Worldwide Newark, NJ 07102

Peter Ajalat and Russ McEwan
Office Managing Shareholders

June 21, 2019

|. Michael Kessel
973.848.4748 direct
973.848.4700 main

VIA ECF 973.556.1467 fax

Honorable James B. Clark, III, U.S.M.J.

United States District Court

District of New Jersey

Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07101

Re: Bowens v. Rent The Runway, Inc.
Civil Case No.: 2:19-cv-13469

Dear Judge Clark:

We represent Defendant Rent The Runway, Inc. (““Defendant’’) in the above-referenced
matter. Plaintiff served the Complaint on May 13, 2019 and Defendant removed the case on June
6. Currently, Defendant’s response currently is due June 27, 2019.

With the consent of counsel for Plaintiff, we respectfully request an extension of time for
Defendant to respond to the Complaint, from June 27, 2019 to July 25, 2019. We are making this
request because Defendant needs further time to review and respond to the Complaint, and we also
will be discussing settlement with Plaintiff during this period. Defendant only obtained the 14-
day clerk’s extension prior to this request.

If this application meets with the Court’s approval, we request that Your Honor “so order”
this letter and have your courtroom deputy electronically file it. Thank you for your consideration
in this matter.

Respectfully,
s/ I. Michael Kessel
I. Michael Kessel

IMK/dw
ec! Alan K. Krumholz, Esq. (by email)

FIRMWIDE:165111056.1 090815.1012

lpee
littler.com
